Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Weer and Thomas Weer appeal the district court’s order dismissing this action without prejudice because the Weers failed to timely effect service of process. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district, court. Weer v. Ethicon, Inc., Nos. 2:13-cv-03792; 2:12-md-02327 (S.D.W.Va. July 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.